Citation Nr: 1526480	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-47 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 until May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2010 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a hearing before a Veterans Law Judge to be held at the local RO. In a January 2011 request for change of Travel Board hearing, the Veteran requested a local hearing with a Detroit hearing Officer instead of a Board hearing. In January 2011, the Veteran requested and was subsequently rescheduled for a May 2011 RO hearing. In May 2011, the Veteran contacted VA and requested the May 2011 hearing be rescheduled. In a May 2011 letter, VA requested the Veteran present mitigating circumstances for his inability to attend the previous scheduled hearing, prior to another hearing being scheduled. In July 2011, the Veteran provided a letter to VA detailing his circumstances and requesting a hearing be scheduled. The claim was certified to the Board in May 2012 without a hearing being conducted.

As mentioned above, the Veteran selected a local hearing with the RO instead of a Board hearing. However, a local hearing was never conducted. Additionally, as requested, the Veteran presented mitigating circumstances but was never rescheduled for a RO hearing. As such, the Board finds that a remand for the scheduling of another hearing is warranted to ensure due process requirements are met. See 38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter asking whether he would like to have a Board hearing or one conducted by the Detroit Hearing Officer at the RO. Once a hearing is selected, schedule the Veteran for a hearing, consistent with current procedures. Notice of the time, date, and location of the hearing should be mailed to the Veteran and his representative.

2. If the Veteran does not respond to the letter; schedule the Veteran for a RO hearing, consistent with current procedures. Notice of the time, date, and location of the hearing should be mailed to the Veteran and his representative.

3. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




